Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 2, 4-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen et al. (US Pub. No: 2009/0161599 A1) in view of CHOI et al. (US Pub. No: 2017/0303224 A1) and further in view of Shaw et al. (US Pub. No: 2015/0163767 A1).
	Regarding claim 1, Haartsen et al. teach a method for operating a user station for a mobile communication system (see Abstract and Fig.1, UE 11/user station & Fig.6/UE), the method comprising: ascertaining, by the user station, a first timing advance value for a data transmission from the user station to at least one master station as a function of first pieces of position information characterizing the position of the user station (see Fig.3,  para [0037] wherein for calculating the distance between the first NodeB NB1/master_station and the UE 11/user station, in step S7, the UE 11 position to be determined, is mentioned, also see para [0040] wherein the distance d between the UE 11 and the first NodeB NB1 being determined, is mentioned and also the propagation round-trip delay .DELTA..tau. being calculated/ascertained in step, S8, is mentioned and also see para [0041] wherein when transmitting an access burst, as disclosed in step S9, the UE 11 advancing its uplink timing by .DELTA..tau./first_timing_advance_value relative to the timing of the received downlink channel, is mentioned and also see para [0045]), wherein the mobile communication system includes the at least one master station and uses code division multiple access (CDMA) (see Fig.1, NB1/master_station & para [0003] and para [0051] wherein the above procedure being implemented in systems based on various types of access technologies, i.e. in FDMA, TDMA, CDMA or OFDMA technologies, is mentioned); and transmitting first data to the at least one master station using the first timing advance value (see Fig.3, step s9 and paragraphs [0041] & [0042]). 
	Haartsen et al. is silent in teaching the above method comprising wherein the ascertainment of the first timing advance value includes ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station, the user station ascertaining the first timing advance value taking into consideration the presence of the object based on the ascertained surroundings information, wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station.
	However, CHOI et al. teach a method (see Abstract) wherein the ascertainment of the first timing advance value includes ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station (see Fig.6 and para [0078] wherein an LoS (line of sight) link being suddenly disconnected due to abrupt appearance of an obstacle/presence of an object while a mmWave uplink is connected, is mentioned and also if an NLoS (non-line of sight) link more robust than the LoS link is available between a UE and a base station, connection being maintained through the NloS, is mentioned and see para [0079] wherein a timing advance (TA) of a UE being set through an LoS link at present, is mentioned and also a new type of PRACH preamble being required to correct asynchronization generated due to switching to NLoS, is mentioned and also see para [0080]), the user station ascertaining the first timing advance value taking into consideration the presence of the object based on the ascertained surroundings information (see para [0079] wherein since a TA of a UE being set through an LoS link at present, a new type of PRACH preamble being required to correct asynchronization generated due to switching to NloS & for example, NLoS excess delay being about 1.4 .mu.s in big cities, is mentioned and also see para [0080] wherein it is necessary to adjust .DELTA..sub.TA synchronization to the changed NLoS link, is mentioned, which clearly includes ‘the first timing advance value being ascertained taking into consideration the presence of the object based on the ascertained surroundings information’ and also see para [0106]), wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station (see Fig.6 and para [0078] wherein an LoS (line of sight) link being suddenly disconnected due to abrupt appearance of an obstacle/presence of an object (which also includes changes of the surroundings of the user station) while a mmWave uplink is connected, is mentioned and also if an NLoS (non-line of sight) link more robust than the LoS link is available between a UE and a base station, connection being maintained through the NloS, is mentioned and see para [0079] wherein a timing advance (TA) of a UE being set through an LoS link at present, is mentioned and also a new type of PRACH preamble being required to correct asynchronization generated due to switching to NLoS, is mentioned and also see para [0080] wherein adjusting Δ.sub.TA synchronization to the changed NLoS link, is mentioned and also see para [0081] wherein Δ.sub.TA being adjusted depending thereon when transmission/reception beams of a mmWave link have been aligned, an NLoS link is used because an LoS link is cut when a beam has been aligned, or the NLoS link is switched to the LoS link, is mentioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haartsen et al. to have the ascertainment of the first timing advance value including ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station, the first timing advance value being ascertained taking into consideration the presence of the object based on the ascertained surroundings information and to have the user station continuously adapting, during the transmission, the first timing advance value based on changes of the surroundings of the user station, disclosed by CHOI et al. in order to provide an effective mechanism for efficiently transmitting and receiving a random access preamble for uplink synchronization in a millimeter wave (mmWave)-based wireless communication system.
Haartsen et al. and CHOI et al. together yet are silent in teaching the above method comprising wherein the user station ascertains the first timing advance value taking into consideration: (i) a relative speed of the user station and the at least one master station, and/or (ii) a position of the object, and/or (iii) a speed of the object; wherein the user station ascertains the first timing advance value taking into consider the position of the object and/or the speed of the object. 
However, Shaw et al. teach a method (see Abstract and Fig.2) comprising wherein the user station ascertains the first timing advance value taking into consideration: (i) a relative speed of the user station and the at least one master station, and/or (ii) a position of the object, and/or (iii) a speed of the object (see para [0038] wherein the timing advance measurement from the user equipment device can be derived from a reflected signal, wherein a building or other structure(that includes the position of object) is blocking the line-of-sight of the signal, is mentioned), wherein the user station ascertains the first timing advance value taking into consider the position of the object and/or the speed of the object (see para [0038] wherein the timing advance measurement from the user equipment device can be derived from a reflected signal, wherein a building or other structure(that includes the position of object) is blocking the line-of-sight of the signal, is mentioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haartsen et al. and CHOI et al. to have the user station ascertaining the first timing advance value taking into consideration: (i) a position of the object, disclosed by Shaw et al. in order to provide an effective mechanism for both efficiently determining passive location estimation and providing dynamic network configuration based on passive location analytics in wireless communication system.
Regarding claim 2, Haartsen et al., CHOI et al. and Shaw et al. all together teach the method of claim 1.
Haartsen et al. further teach the method of claim 1, wherein the ascertainment of the first timing advance value is carried out as a function of the first pieces of position information and second pieces of position information, which characterize a position of the master station (see Fig.3 , steps s4 & s6-s8 and paragraphs [0033] wherein the first NodeB NB1 position/second pieces of position information being broadcasted, is mentioned and the UE 11 receiving the positioning information in the fourth step S4, is mentioned and also see paragraph [0040] wherein the distance d between the UE 11 and the first NodeB NB1 being determined, is mentioned and also the propagation round-trip delay .DELTA..tau. being calculated/ascertained in step, S8, is mentioned and also see para [0041]). 
Regarding claim 4, Haartsen et al., CHOI et al. and Shaw et al. all together teach the method of claim 1.
Haartsen et al. is silent in teaching the method of claim 1, further comprising: ascertaining whether a line-of-sight condition exists for the data transmission from the user station to the master station. 
However, CHOI et al. teach the method of claim 1, further comprising ascertaining whether a line-of-sight condition exists for the data transmission from the user station to the master station (see Fig.6 and para [0079] wherein a timing advance (TA) of a UE being set through an LoS (line-of-sight) link at present, is mentioned and also see para [0078]) (and the same motivation is maintained as in claim 1). 
Regarding claim 5, Haartsen et al. further teach the method of claim 1, wherein the first timing advance value is ascertained as a function of the distance between the user station and the master station (see paragraph [0040] wherein the distance d between the UE 11 and the first NodeB NB1 being determined, is mentioned and also the propagation round-trip delay .DELTA..tau. being calculated/ascertained in step, S8, is mentioned and also see para [0041]). 
Regarding claim 6, Haartsen et al., CHOI et al. and Shaw et al. all together teach the method of claim 1.
Haartsen et al. is silent in teaching the method of claim 1, further comprising: receiving pieces of control information from the master station with respect to a second timing advance value to be used for future data transmissions to the master station, in particular ascertaining the second timing advance value as a function of at least one of the following elements: first timing advance value, first pieces of position information, second pieces of position information, pieces of surroundings information, pieces of control information. 
However, CHOI et al. teach the method of claim 1, further comprising: receiving pieces of control information from the master station with respect to a second timing advance value to be used for future data transmissions to the master station, in particular ascertaining the second timing advance value as a function of at least one of the following elements: first timing advance value, first pieces of position information, second pieces of position information, pieces of surroundings information, pieces of control information (see Fig.8 and para [0105] wherein the UE receiving a PRACH response from the base station (S820), is mentioned, the PRACH response being a response for a best fine beam and the UE performing secondary TA correction on the basis of the PRACH response, is mentioned and also see paragraphs [0106] & [0015]) (and the same motivation is maintained as in claim 1). 
Regarding claim 7, Haartsen et al. teach a user device for a mobile communication system (see Abstract and Figures 1 & 6, UE 11), which includes at least one master station (see Figure 1,NB1/master station), using code division multiple access (CDMA) (para [0051] wherein the mobile communication system being implemented based on various types of access technologies, i.e. in FDMA, TDMA, CDMA or OFDMA technologies, is mentioned), comprising: a user station (see Figure 1, UE 11) configured to perform the following: ascertaining a first timing advance value for a data transmission from the user station to the master station as a function of first pieces of position information characterizing the position of the user station (see Fig.3,  para [0037] wherein for calculating the distance between the first NodeB NB1/master_station and the UE 11/user station, in step S7, the UE 11 position to be determined, is mentioned, also see para [0040] wherein the distance d between the UE 11 and the first NodeB NB1 being determined, is mentioned and also the propagation round-trip delay .DELTA..tau. being calculated/ascertained in step, S8, is mentioned and also see para [0041] wherein when transmitting an access burst, as disclosed in step S9, the UE 11 advancing its uplink timing by .DELTA..tau./first_timing_advance_value relative to the timing of the received downlink channel, is mentioned and also see para [0045]); and transmitting first data to the master station using the first timing advance value (see Fig.3, step s9 and paragraphs [0041] & [0042]). 
Haartsen et al. is silent in teaching the above user device comprising wherein the ascertainment of the first timing advance value includes ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station, the user station ascertaining the first timing advance value taking into consideration the presence of the object based on the ascertained surroundings information, wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station.
	However, CHOI et al. teach a user device (see Abstract and Fig.12, UE) wherein the ascertainment of the first timing advance value includes ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station (see Fig.6 and para [0078] wherein an LoS (line of sight) link being suddenly disconnected due to abrupt appearance of an obstacle/presence of an object while a mmWave uplink is connected, is mentioned and also if an NLoS (non-line of sight) link more robust than the LoS link is available between a UE and a base station, connection being maintained through the NloS, is mentioned and see para [0079] wherein a timing advance (TA) of a UE being set through an LoS link at present, is mentioned and also a new type of PRACH preamble being required to correct asynchronization generated due to switching to NLoS, is mentioned and also see para [0080]), the user station ascertaining the first timing advance value taking into consideration the presence of the object based on the ascertained surroundings information (see para [0079] wherein since a TA of a UE being set through an LoS link at present, a new type of PRACH preamble being required to correct asynchronization generated due to switching to NloS & for example, NLoS excess delay being about 1.4 .mu.s in big cities, is mentioned and also see para [0080] wherein it is necessary to adjust .DELTA..sub.TA synchronization to the changed NLoS link, is mentioned, which clearly includes ‘the first timing advance value being ascertained taking into consideration the presence of the object based on the ascertained surroundings information’ and also see para [0106]), wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station (see Fig.6 and para [0078] wherein an LoS (line of sight) link being suddenly disconnected due to abrupt appearance of an obstacle/presence of an object (which also includes changes of the surroundings of the user station) while a mmWave uplink is connected, is mentioned and also if an NLoS (non-line of sight) link more robust than the LoS link is available between a UE and a base station, connection being maintained through the NloS, is mentioned and see para [0079] wherein a timing advance (TA) of a UE being set through an LoS link at present, is mentioned and also a new type of PRACH preamble being required to correct asynchronization generated due to switching to NLoS, is mentioned and also see para [0080] wherein adjusting Δ.sub.TA synchronization to the changed NLoS link, is mentioned and also see para [0081] wherein Δ.sub.TA being adjusted depending thereon when transmission/reception beams of a mmWave link have been aligned, an NLoS link is used because an LoS link is cut when a beam has been aligned, or the NLoS link is switched to the LoS link, is mentioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above user device of Haartsen et al. to have the ascertainment of the first timing advance value including ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station, the first timing advance value being ascertained taking into consideration the presence of the object based on the ascertained surroundings information and to have the user station continuously adapting, during the transmission, the first timing advance value based on changes of the surroundings of the user station, disclosed by CHOI et al. in order to provide an effective mechanism for efficiently transmitting and receiving a random access preamble for uplink synchronization in a millimeter wave (mmWave)-based wireless communication system.
Haartsen et al. and CHOI et al. together yet are silent in teaching the above user device comprising wherein the user station ascertains the first timing advance value taking into consideration: (i) a relative speed of the user station and the at least one master station, and/or (ii) a position of the object, and/or (iii) a speed of the object; wherein the user station ascertains the first timing advance value taking into consider the position of the object and/or the speed of the object. 
However, Shaw et al. teach a user device (see Abstract and Fig.2) comprising wherein the user station ascertains the first timing advance value taking into consideration: (i) a relative speed of the user station and the at least one master station, and/or (ii) a position of the object, and/or (iii) a speed of the object (see para [0038] wherein the timing advance measurement from the user equipment device can be derived from a reflected signal, wherein a building or other structure(that includes the position of object) is blocking the line-of-sight of the signal, is mentioned), wherein the user station ascertains the first timing advance value taking into consider the position of the object and/or the speed of the object (see para [0038] wherein the timing advance measurement from the user equipment device can be derived from a reflected signal, wherein a building or other structure(that includes the position of object) is blocking the line-of-sight of the signal, is mentioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above user device of Haartsen et al. and CHOI et al. to have the user station ascertaining the first timing advance value taking into consideration: (i) a position of the object, disclosed by Shaw et al. in order to provide an effective mechanism for both efficiently determining passive location estimation and providing dynamic network configuration based on passive location analytics in wireless communication system.

Regarding claim 8, Haartsen et al., CHOI et al. and Shaw et al. all together teach the user device of claim 7.
Haartsen et al. further teach the user device of claim 7, wherein the user station is configured to ascertain the first timing advance value as a function of the first pieces of position information and second pieces of position information, which characterize a position of the master station (see Fig.3 , steps s4 & s6-s8 and paragraphs [0033] wherein the first NodeB NB1 position/second pieces of position information being broadcasted, is mentioned and the UE 11 receiving the positioning information in the fourth step S4, is mentioned and also see paragraph [0040] wherein the distance d between the UE 11 and the first NodeB NB1 being determined, is mentioned and also the propagation round-trip delay .DELTA..tau. being calculated/ascertained in step, S8, is mentioned and also see para [0041]). 
Regarding claim 9, Haartsen et al. teach a mobile communication system using code division multiple access (CDMA) (see Abstract & Fig.1 and para [0051]), comprising: at least one master station (see Fig.1, NB1/one master station and para [0003]); and at least one user station (see Fig.1, UE 11 and para [0051]) configured to perform the following: ascertaining a first timing advance value for a data transmission from the user station to the master station as a function of first pieces of position information characterizing the position of the user station (see Fig.3,  para [0037] wherein for calculating the distance between the first NodeB NB1/master_station and the UE 11/user station, in step S7, the UE 11 position to be determined, is mentioned, also see para [0040] wherein the distance d between the UE 11 and the first NodeB NB1 being determined, is mentioned and also the propagation round-trip delay .DELTA..tau. being calculated/ascertained in step, S8, is mentioned and also see para [0041] wherein when transmitting an access burst, as disclosed in step S9, the UE 11 advancing its uplink timing by .DELTA..tau/first_timing_advance_value relative to the timing of the received downlink channel, is mentioned and also see para [0045]); and transmitting first data to the master station using the first timing advance value (see Fig.3, step s9 and paragraphs [0041] & [0042]). 
Haartsen et al. is silent in teaching the above system comprising wherein the ascertainment of the first timing advance value includes ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station, the user station ascertaining the first timing advance value taking into consideration the presence of the object based on the ascertained surroundings information, wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station.
	However, CHOI et al. teach a system (see Abstract) wherein the ascertainment of the first timing advance value includes ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station (see Fig.6 and para [0078] wherein an LoS (line of sight) link being suddenly disconnected due to abrupt appearance of an obstacle/presence of an object while a mmWave uplink is connected, is mentioned and also if an NLoS (non-line of sight) link more robust than the LoS link is available between a UE and a base station, connection being maintained through the NloS, is mentioned and see para [0079] wherein a timing advance (TA) of a UE being set through an LoS link at present, is mentioned and also a new type of PRACH preamble being required to correct asynchronization generated due to switching to NLoS, is mentioned and also see para [0080]), the user station ascertaining the first timing advance value taking into consideration the presence of the object based on the ascertained surroundings information (see para [0079] wherein since a TA of a UE being set through an LoS link at present, a new type of PRACH preamble being required to correct asynchronization generated due to switching to NloS & for example, NLoS excess delay being about 1.4 .mu.s in big cities, is mentioned and also see para [0080] wherein it is necessary to adjust .DELTA..sub.TA synchronization to the changed NLoS link, is mentioned, which clearly includes ‘the first timing advance value being ascertained taking into consideration the presence of the object based on the ascertained surroundings information’ and also see para [0106]), wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station (see Fig.6 and para [0078] wherein an LoS (line of sight) link being suddenly disconnected due to abrupt appearance of an obstacle/presence of an object (which also includes changes of the surroundings of the user station) while a mmWave uplink is connected, is mentioned and also if an NLoS (non-line of sight) link more robust than the LoS link is available between a UE and a base station, connection being maintained through the NloS, is mentioned and see para [0079] wherein a timing advance (TA) of a UE being set through an LoS link at present, is mentioned and also a new type of PRACH preamble being required to correct asynchronization generated due to switching to NLoS, is mentioned and also see para [0080] wherein adjusting Δ.sub.TA synchronization to the changed NLoS link, is mentioned and also see para [0081] wherein Δ.sub.TA being adjusted depending thereon when transmission/reception beams of a mmWave link have been aligned, an NLoS link is used because an LoS link is cut when a beam has been aligned, or the NLoS link is switched to the LoS link, is mentioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haartsen et al. to have the ascertainment of the first timing advance value including ascertaining, by the user station, surroundings information regarding surroundings of the user station, the surroundings information including information about a presence of an object in a line-of-sight between the user station and the at least one master station, the first timing advance value being ascertained taking into consideration the presence of the object based on the ascertained surroundings information and also to have the user station continuously adapting, during the transmission, the first timing advance value based on changes of the surroundings of the user station, disclosed by CHOI et al. in order to provide an effective mechanism for efficiently transmitting and receiving a random access preamble for uplink synchronization in a millimeter wave (mmWave)-based wireless communication system.
Haartsen et al. and CHOI et al. together yet are silent in teaching the above system comprising wherein the user station ascertains the first timing advance value taking into consideration: (i) a relative speed of the user station and the at least one master station, and/or (ii) a position of the object, and/or (iii) a speed of the object; wherein the user station ascertains the first timing advance value taking into consider the position of the object and/or the speed of the object. 
However, Shaw et al. teach a mobile communication system (see Abstract and Fig.2) comprising wherein the user station ascertains the first timing advance value taking into consideration: (i) a relative speed of the user station and the at least one master station, and/or (ii) a position of the object, and/or (iii) a speed of the object (see para [0038] wherein the timing advance measurement from the user equipment device can be derived from a reflected signal, wherein a building or other structure(that includes the position of object) is blocking the line-of-sight of the signal, is mentioned), wherein the user station ascertains the first timing advance value taking into consider the position of the object and/or the speed of the object (see para [0038] wherein the timing advance measurement from the user equipment device can be derived from a reflected signal, wherein a building or other structure(that includes the position of object) is blocking the line-of-sight of the signal, is mentioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above system of Haartsen et al. and CHOI et al. to have the user station ascertaining the first timing advance value taking into consideration: (i) a position of the object, disclosed by Shaw et al. in order to provide an effective mechanism for both efficiently determining passive location estimation and providing dynamic network configuration based on passive location analytics in wireless communication system.
Regarding claim 10, Haartsen et al., CHOI et al. and Shaw et al. all together teach the method of claim 1.
Haartsen et al. further teach the method of claim 1, wherein data transmissions from the user station to the master station are synchronized (see paragraphs [0041] & [0042]).
Regarding claim 17, Haartsen et al., CHOI et al. and Shaw et al. all together teach the method of claim 1.
Shaw et al. further teach the method of claim 1, wherein the user station ascertains the first timing advance value taking into consideration the position of the object (see para [0038] wherein the timing advance measurement from the user equipment device can be derived from a reflected signal, wherein a building or other structure(that includes the position of object) is blocking the line-of-sight of the signal, is mentioned) (and the same motivation is maintained as in claim 1).
5.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen et al. (US Pub. No: 2009/0161599 A1) in view of CHOI et al. (US Pub. No: 2017/0303224 A1), further in view of Shaw et al. (US Pub. No: 2015/0163767 A1) and further in view of DA (US Pub. No: 2015/0045061 A1).
	Regarding claims 11, 13 and 15, Haartsen et al., CHOI et al. and Shaw et al. all together teach the method/user device/mobile communication system of claims 1, 7 and 9 respectively.
	Haartsen et al., CHOI et al. and Shaw et al. all together yet are silent in teaching the method/ user device/mobile communication system of claims 1, 7 and 9, wherein the ascertainment of the first timing advance value includes the user station determining a position of the at least one master station using a list or map that the user station has, the list or map being a list or map of a plurality of master stations with their positions.
However, DA teaches a method/user device/mobile communication system (see Abstract and Figures 1A/1B) wherein the ascertainment of the first timing advance value includes the user station determining a position of the at least one master station using a list or map that the user station has, the list or map being a list or map of a plurality of master stations with their positions (see para [0079] wherein the UE being configured to measure, record/list, and report the Tx time and Rx time to the location server 200 and, the Tx time and Rx time being reported as a timing advance, a round-trip delay, and the like using the modified LPP Provide Location Information message, is mentioned and also see para [0077] wherein the LPP Provide Location Information being modified in order to include Rx-Tx time difference measurements, E-CID information, and other like position information from the primary serving cell/master station and secondary serving cells/other stations, is mentioned, which clearly includes & equivalent to  ‘having the ascertainment of the first timing advance value including the user station determining a position of the at least one master station using a list or map that the user station has, the list or map being a list or map of a plurality of master stations with their positions’ and also see para [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/user device/mobile communication system of Haartsen et al., CHOI et al. and Shaw et al.  to have the ascertainment of the first timing advance value including the user station determining a position of the at least one master station using a list or map that the user station has, the list or map being a list or map of a plurality of master stations with their positions, disclosed by DA in order to provide an effective mechanism for efficiently determining a UE's specific position within a cell coverage area and also determining an exact location of the UE based on the received UE position information in the wireless communication system.
Regarding claims 12, 14 and 16, Haartsen et al., CHOI et al., Shaw et al.  and DA all together teach the method/user device/mobile communication system of claims 11, 13 and 15 respectively.
DA further teaches the method/user device/mobile communication system of claims 11, 13 and 15, wherein based on the list or map, the user station ascertains a closest master station or a position of the closest master station (see para [0077] wherein the LPP Provide Location Information being modified in order to include Rx-Tx time difference measurements, E-CID information, and other like position information from the primary serving cell/closest master station and secondary serving cells/other stations, is mentioned and also see para [0079]) (and the same motivation is maintained as in claims 11, 13 and 15).
6.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen et al. (US Pub. No: 2009/0161599 A1) in view of CHOI et al. (US Pub. No: 2017/0303224 A1), further in view of Shaw et al. (US Pub. No: 2015/0163767 A1) and further in view of GUPTA et al. (US Pub. No: 2021/0168869 A1). 
	Regarding claims 18 and 19, Haartsen et al., CHOI et al. and Shaw et al. all together teach the method of claim 1.
	CHOI et al. further teach the method of claim 1, wherein the user station ascertains the first timing advance value taking into consideration the presence of the object (see Fig.6 and paragraphs [0078] & [0079]).
	Haartsen et al., CHOI et al. and Shaw et al. all together yet are silent in teaching the method of claim 1, wherein the user station ascertains the first timing advance value taking into consider the speed of the object/wherein the user station ascertains the first timing advance value taking into consideration the position of the object and the speed of the object.
	However, GUPTA et al. teach a method (see Abstract), wherein the user station ascertains the first timing advance value taking into consider the speed of the object/wherein the user station ascertains the first timing advance value taking into consideration the position of the object and the speed of the object (see para [0088] wherein the UE (100) acquiring synchronization timing from downlink reference signal and relevant random access information including one or more default TAs (or any parameter helpful in estimating it like altitude etc.) and corresponding pools, is mentioned and the UE (100) selecting random access resource pool based on selection criteria (e.g. beam, height, location, velocity) and sending the random access signal applying the corresponding default TA in that resource pool TA (which includes considering the position/location and the speed/velocity of the object), is mentioned and also see para [0084]).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haartsen et al., CHOI et al. and Ryu et al.  to have the user station ascertaining the first timing advance value taking into consider the speed of the object/to have the user station ascertaining the first timing advance value taking into consideration the position of the object and the speed of the object, disclosed by GUPTA et al. in order to provide an effective mechanism for reducing Cyclic Prefix (CP) and Guard Time (GT) in cellular RACH preambles and optimizing random access procedure using a default Timing Advance (TA) in 5G communication system.
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haartsen et al. (US Pub. No: 2009/0161599 A1) in view of CHOI et al. (US Pub. No: 2017/0303224 A1), further in view of Shaw et al. (US Pub. No: 2015/0163767 A1) and further in view of Ryu et al. (US Pub. No: 2019/0159149 A1).
Regarding claim 20, Haartsen et al., CHOI et al. and Shaw et al. all together teach the method of claim 1. 
Haartsen et al., CHOI et al. and Shaw et al. all together are silent in teaching the method as recited in claim 1, wherein the user station ascertains the first timing advance value taking into consideration the relative speed of the user station and the master station.
However, Ryu et al. teach a method (see Abstract), wherein the user station ascertains the first timing advance value taking into consideration the relative speed of the user station and the master station (see para [0098] wherein the UE 210 determining/ascertaining adjusted uplink timing advance values for the base station, is mentioned and also the adjusted uplink timing advance value being based on the typical relative speed, is mentioned).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haartsen et al., CHOI et al. and Shaw et al. to have the user station ascertaining the first timing advance value taking into consideration the relative speed of the user station and the at least one master station, disclosed by Ryu et al. in order to provide an effective mechanism for efficiently performing an autonomous open-loop adjustment to the uplink timing advance value between the user equipment and the base station and also  transmitting the uplink transmission to the base station in accordance with the adjusted uplink timing advance value in wireless communication system.
Allowable Subject Matter
8.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s amendment of independent claims 1, 7 and 9 necessitated new citations and explanations of the references as provided in the current office action.
10. 	In page 8 of Applicant’s Remarks, regarding amended independent claims 1, 7 and 9,  Applicant mainly mentions that none of cited references teaches or suggest at least the feature i.e. wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as the cited reference CHOI et al. clearly teach wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station (see Fig.6 and para [0078] wherein an LoS (line of sight) link being suddenly disconnected due to abrupt appearance of an obstacle/presence of an object (which also includes changes of the surroundings of the user station) while a mmWave uplink is connected, is mentioned and also if an NLoS (non-line of sight) link more robust than the LoS link is available between a UE and a base station, connection being maintained through the NloS, is mentioned and see para [0079] wherein a timing advance (TA) of a UE being set through an LoS link at present, is mentioned and also a new type of PRACH preamble being required to correct asynchronization generated due to switching to NLoS, is mentioned and also see para [0080] wherein adjusting Δ.sub.TA synchronization to the changed NLoS link, is mentioned and also see para [0081] wherein Δ.sub.TA being adjusted depending thereon when transmission/reception beams of a mmWave link have been aligned, an NLoS link is used because an LoS link is cut when a beam has been aligned, or the NLoS link is switched to the LoS link, is mentioned, all of which clearly incudes and is equivalent to “wherein the user station continuously adapts, during the transmission, the first timing advance value based on changes, during the transmission, of a distance between the master station and the user station or of the surroundings of the user station”) and thus, Haartsen et al., CHOI et al. and Shaw et al. all together teach all the limitations of independent claims 1, 7 and 9 as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
11.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Josan et al. (US Pub. No: 2020/0053712 A1) disclose methods for uplink timing adjustment in beamformed wireless communications system.
Goldman (US Patent No: 6,016,322) discloses a self-synchronization apparatus and method for use in a multiple access channel communication network.
Peroulas et al. (US Pub. No: 2019/0268779 A1) disclose mechanisms relating to detecting radio coverage problems in wireless communications system.
Tsuda et al. (US Pub. No: 2021/0022054 A1) disclose a new and improved wireless communication device which allow proper management of location information for a terminal moving in the air to reduce the power consumption of the terminal in wireless communications system.
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477  
10/22/2022